Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the “graphic user interface” and the “data input” recited in Claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Claim 1 recites “identify a personality file according to the identified particular patient monitoring device and matching the remote medical electronic record database.”  It is unclear what the “matching” corresponds to.  That is, given the broadest reasonable interpretation, this language may be interpreted as “identifying a personality file according to matching the remote medical electronic record database,” or as a separate step of “matching the remote medical electronic record database.”  It is unclear which interpretation should be chosen, as the present Specification merely discloses that “the caregiver 22 may be asked to confirm this matching,” e.g. see paragraph [0072].  Furthermore, in the case of the latter interpretation, it is unclear what the remote medical electronic database is being matched to.  In the interest of compact prosecution, Examiner will interpret this limitation as reciting identification of a personality file based on the patient monitoring device, wherein the patient monitoring device is matched with/physically associated with the patient.  Appropriate correction is required.

Regarding Claims 2, 8, 10, and 15-16, Claims 2, 8, 10, and 15-16 recite “the EMR.”  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, Examiner will interpret this as “the electronic medical record database.”  Appropriate correction is required.

Regarding Claim 4, Claim 4 recites “providing given physiological parameters provide different formatting to produce a same visual appearance of the given physiological parameters on the display.”  It is unclear what the visual appearance is the same to.  That is, the term “same” represents a term of degree without providing an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the interest of compact prosecution, Examiner will interpret Claim 4 as reciting that the personality file formats the data into a standardized (i.e. a same) format that is displayed accordingly.  Appropriate correction is required.

Regarding Claim 13, Claim 13 recites “the electronic medical record.”  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, Examiner will interpret this as “the electronic medical record database.”  Appropriate correction is required.

Furthermore, dependent Claims 2-17 and 21-23 are similarly rejected under 35 U.S.C. 112(b) due to their dependence from independent Claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-17 and 21-23 are within the four statutory categories.  Claims 1-17 and 21-23 are drawn to an apparatus for capturing and formatting medical data, which is within the four statutory categories (i.e. machine). 

Prong 1 of Step 2A
Claim 1 recites: A clinical data interface device comprising:
a graphic interface outputting a display of data to a user and receiving input of data from a user; 
a data input adapted to communicate with a patient monitoring device monitoring physiological parameters of the patient to receive physiological parameters from the patient monitoring device; 
a wireless transceiver adapted to communicate with a remote electronic medical record database system holding multiple records associated with patients; and 
at least one electronic processor and associated memory, the memory holding at least one non-transitory program executed by the at least one electronic processor to: 
present a user with an EMR search screen for identifying a record of the remote electronic medical record database system associated with a particular patient; 
receive data from the electronic medical record database related to the patient; 
receive data identifying a particular patient monitoring device physically associated with the patient; 
identify a personality file according to the identified particular patient monitoring device and matching the remote medical electronic record database; and 
receive from the data input physiological parameters and use the identified personality file to perform at least one of selecting and formatting the received physiological parameters for transmission to the electronic medical record database through the wireless transceiver and display of the physiological parameters on the graphic interface.
The limitations of receiving physiological parameters, receiving patient data, receiving identifying data for a patient monitoring device, identifying a personality file, and utilizing the personality file to select or format the received physiological parameters, given the broadest reasonable interpretation, cover the abstract idea of a mental process because they recite a process that could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions – in this case the steps of identifying data elements based on received data is reasonably interpreted as at least an evaluation and/or a judgment) or using a pen and paper, but for the recitation of generic computer components (i.e. the graphic user interface, data 
Dependent Claims 2-17 and 21-23 include other limitations, for example Claim 2 recites utilizing the personality file to select and format data to be sent to the EMR, Claim 3 recites selecting a particular personality file, Claim 4 recites utilizing the personality file to display data, Claim 5 recites utilizing the personality file to format the data in a particular appearance, Claim 6 recites utilizing the personality file to translate error codes into text, Claim 7 recites repeating identifying the personality file and using the personality file to select or format the physiological parameters for other devices, Claim 8 recites data elements displayed for the EMR search, Claim 9 recites identifying a particular device, Claim 10 recites displaying data for patients under the care of the healthcare provider, Claim 11 recites that the data transmitted to the database is linked to the healthcare provider identification, Claim 13 recites selecting a subset of physiological parameters, Claim 14 recites enabling the modification of physiological data, Claim 15 recites tagging transmitted data, Claim 16 recites generating usage reports, Claim 21 recites identifying the personality file from a plurality of personality files, and Claim 22 recites that the personality file comprises a mapping of the a type of data to a device and to a database, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-17 and 21-23 are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.


Prong 2 of Step 2A
Claim 1 is not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of the graphic user interface, data input, wireless transceiver, database, memory, and processor, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0054] and [0058]-[0059] of the present Specification, see MPEP 2106.05(f); and/or
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language specifying the data pertain to physiological data and patient data, which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h).
Additionally, dependent Claims 2-17 and 21-23 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the near field communication devices recited in dependent Claim 9, the wireless communication port and/or cable port recited in dependent Claim 12, the remote device recited in dependent Claim 23), and/or adding insignificant extra-solution activity to the abstract idea (e.g. the step of downloading the personality files through the wireless transceiver recited by dependent Claim 17), and/or do not include any additional elements beyond those already recited in independent Claim 1, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claim 1 does not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea. 
Dependent Claims 2-17 and 21-23 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claim 1, and/or amount to no more than insignificant extra-solution activity (e.g. the step of downloading the personality files through the wireless transceiver recited by dependent Claim 17 is properly interpreted as electronic recordkeeping, e.g. see Alice Corp v. CLS Bank), and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Claims 1-17 and 21-23 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (Pub. No. US 2017/0193181) in view of McDonald (Pub. No. US 2004/0153443).

Regarding Claim 1, Carter discloses the following: A clinical data interface device comprising:
a graphic interface outputting a display of data to a user and receiving input of data from a user (The system includes remote monitoring devices comprising a patient portal interface (i.e. a graphic interface) that enables the input of ; 
a data input adapted to communicate with a patient monitoring device monitoring physiological parameters of the patient to receive physiological parameters from the patient monitoring device (The remote monitoring devices (i.e. patient monitoring devices) obtain various patient data elements such as blood pressure and weight (i.e. physiological parameters of the patient), e.g. see paragraph [0031], and transmit this data to a remote monitoring device management system (DMS) (i.e. a data input), e.g. see paragraphs [0032]-[0033], Fig. 1.); 
a wireless transceiver adapted to communicate with a remote electronic medical record database system (The system includes a short-range radio gateway hub (i.e. a wireless transceiver) that communicates wirelessly with a device cloud service that further communicates with the DMS, wherein the DMS includes a data store (i.e. a remote electronic medical record database system), e.g. see paragraph [0032], Fig. 1.); and 
at least one electronic processor and associated memory, the memory holding at least one non-transitory program executed by the at least one electronic processor (The system includes a processor and memory, wherein the memory includes computer-executable instructions such as program modules, e.g. see paragraphs [0054]-[0055] and [0057]-[0058].) to:  
receive data from the electronic medical record database related to the patient (The data store (i.e. the electronic medical record database) ; 
receive data identifying a particular patient monitoring device physically associated with the patient (The system includes a device/patient association component that receives inputs from a data formatting component that recognizes and identifies which inputs are associated with corresponding devices and patients, e.g. see paragraph [0033].); 
identify a personality file according to the identified particular patient monitoring device and matching the remote medical electronic record database (The system includes a device/patient association component that comprises dynamic parameters (i.e. a personality file) that determine how and when rules encoded in various components are implemented, wherein the device/patient association component identifies which devices are associated with a patient, e.g. see paragraph [0033].); and 
receive from the data input physiological parameters and use the identified personality file to perform at least one of selecting and formatting the received physiological parameters for transmission to the electronic medical record database through the wireless transceiver and display of the physiological parameters on the graphic interface (The DMS (i.e. the data input) utilizes the dynamic parameters (i.e. a personality file) to determine the significance of received patient data, e.g. see paragraphs [0034]-[0037], wherein the DMS further publishes data to .
However, Carter does not teach the following:
(A)	wherein the remote electronic medical record database system holds multiple records associated with patients; and
(B)	wherein the non-transitory program is further configured to present a user with an EMR search screen for identifying a record of the remote electronic medical record database system associated with a particular patient.
(A)-(B)	McDonald teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a database that stores a plurality of patient records containing data obtained from a plurality of monitoring devices via a monitor system, e.g. see paragraphs [0017]-[0019] and [0022]-[0024], Figs. 1 and 2A.  Furthermore, the system is configured to enable client computer to perform a search of the patient records via a search engine, e.g. see paragraphs [0032]-[0035].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Carter to incorporate the searchable database storing a plurality of patient records as taught by McDonald in order to organize a large amount of data in a manner which facilitates retrospective learning and searching, which enables users to 

Regarding Claim 2, the combination of Carter and McDonald teaches the limitations of Claim 1, and Carter further teaches the following:
The clinical data interface device of claim 1 wherein the at least one non-transitory program uses the identified personality file for selecting and formatting the received physiological parameters for transmission to the EMR (The system determines when data should be retained, for example by utilizing dynamic parameters (i.e. the identified personality file) for determining when data is significant, and transforms the data into a common format, e.g. see Carter paragraphs [0024], [0034]-[0036], and [0052].).

Regarding Claim 4, the combination of Carter and McDonald teaches the limitations of Claim 1, and Carter and McDonald further teach the following:
 The clinical data interface device of claim 1 wherein the at least one non-transitory program uses the identified personality file for selecting and formatting the received physiological parameters for display on the clinical data interface device (The system determines when data should be retained, for example by utilizing dynamic parameters (i.e. the identified personality file) for determining when data is significant, and transforms the data into a common format, e.g. see Carter paragraphs [0024], [0034]-[0036], and [0052].  Examiner arguendo, that this feature were afforded patentable weight, Examiner further notes that although Carter does not explicitly teach displaying the transformed common format data, Carter does teach sending the transformed common format data to an EMR, e.g. see Carter paragraph [0052], and McDonald teaches displaying selected patient records on a display device, e.g. see McDonald paragraph [0023], and it would have been obvious to display the patient EMR as taught by McDonald in order to organize a large amount of data in a manner which facilitates retrospective learning and searching, which enables users to more effectively handle similar situations in the future, e.g. see McDonald paragraphs [0022], [0029], and [0037].).

Regarding Claim 12, the combination of Carter and McDonald teaches the limitations of Claim 1, and Carter further teaches the following:
The clinical data interface device of claim 1 wherein the data input is selected from the group consisting of a wireless communication port and a wire cable port (The system includes a remote server comprising communication media, wherein communication media includes both wired and wireless connections, e.g. see Carter paragraph [0057], Fig. 4.  Although the system of Carter does not explicitly disclose that the server is the DMS (i.e. the data input), it would have been obvious to one ordinarily skilled in the art of healthcare to modify the DMS .

Regarding Claim 22, the combination of Carter and McDonald teaches the limitations of Claim 1, and Carter further teaches the following:
The clinical data interface device of claim 1 wherein the identified personality file includes a first component associated with the remote electronic medical record database system and mapping a type of data to its representation in the remote electronic medical record database system (The dynamic parameters (i.e. the personality file) is utilized to determine what data should be retained, e.g. see Carter paragraphs [0033]-[0037], wherein the retained data is converted into a common format, and wherein the retained data is stored, e.g. see Carter paragraphs [0024] and [0052].) and a second component associated with    the particular patient monitoring device linking data from the particular patient monitoring device with the type of data (The dynamic parameters include specifying which inputs (i.e. types of data) are associated with corresponding devices (i.e. linking data from a particular patient monitoring device with the type of data), e.g. see Carter paragraphs [0033]-[0034].), so that together the first and second components provide a mapping of data from the particular patient monitoring device to its representation in the remote electronic medical record database system (The system converts the data from a particular device to a .
Examiner further notes that the language of “so that…the first and second components provide a mapping” is not positively claimed, and instead is properly interpreted as intended use and/or intended result and should not be afforded patentable weight.  However, even assuming, arguendo, that this feature were afforded patentable weight, Examiner further notes that Carter teaches storing data that has been converted into a common format, e.g. see Carter paragraph [0024] and [0052], and further teaches tracking which devices have produced which types of data, e.g. see Carter paragraphs [0033]-[0034].

Claims 3, 5, 7, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter and McDonald in view of Brashears (Pub. No. US 2004/0102687).

Regarding Claim 3, the combination of Carter and McDonald teaches the limitations of Claim 2, and Carter further teaches the following:
The clinical data interface device of claim 2 wherein the identified personality file produces identically formatted data for transmission to the electronic medical record system (The system determines when data should be retained, for example by utilizing dynamic parameters (i.e. the identified personality file) for determining when data is significant, and transforms the data into a common format (i.e. identically formatted), e.g. see Carter paragraphs [0024], [0034]-[0036], and [0052].).

(A)	wherein the identified personality file is selected from among different personality files associated with different patient monitoring devices providing given physiological information provide different formatting to be given physiological information.
(A)	Brashears teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a system that downloads a data collection protocol (i.e. a personality file) from a plurality of data collection protocols stored at a remote server, e.g. see paragraphs [0038] and [0062], wherein the data collection protocol is medical monitor specific because each medical monitor may produce patient data relating to differing physiological conditions and outputs in varying forms (i.e. different patient monitoring devices providing different physiological information in different formatting), e.g. see paragraph [0042].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter and McDonald to incorporate the personality file specifically associated with a specific device as taught by Brashears in order to enable the system to recognize data from a variety of different of devices, e.g. see Brashears paragraphs [0003]-[0007], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 5, the limitations of Claim 5 are substantially similar to those claimed in Claim 3, with the sole difference being that Claim 5 depends from Claim 4, whereas Claim 3 depends from Claim 2.  Specifically pertaining to Claim 5, Examiner notes that, as shown Claim 4, and hence the grounds of rejection provided above for Claim 3 are similarly applied to Claim 5.

Regarding Claim 7, the combination of Carter and McDonald teaches the limitations of Claim 2, but does not explicitly teach the following:
(A)	The clinical data interface device of claim 2 wherein the non-transitory program executed by the at least one electronic processor further repeats the identification of the personality file and the receiving and use of the personality file steps using different identified personality files for different patient monitoring devices.
(A)	Brashears teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a system that downloads a data collection protocol (i.e. a personality file) from a plurality of data collection protocols stored at a remote server, e.g. see paragraphs [0038] and [0062], wherein the data collection protocol is medical monitor specific because each medical monitor may produce patient data relating to differing physiological conditions and outputs in varying forms (i.e. different patient monitoring devices providing different physiological information in different formatting), e.g. see paragraph [0042], and wherein the system processes patient data from a plurality of medical monitors, e.g. see paragraph [0037] – that is, it would be obvious for the system to identify a data collection protocol for a particular medical monitor, utilize the protocol to produce patient data according to the protocol, and repeat the process utilizing a different protocol for a different patient monitor.
prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter and McDonald to incorporate the personality file specifically associated with a specific device as taught by Brashears in order to enable the system to recognize data from a variety of different of devices, e.g. see Brashears paragraphs [0003]-[0007], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
	
Regarding Claim 21, the combination of Carter and McDonald teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The clinical data interface device of claim 1 wherein the at least one non-transitory program identifies the personality file by communicating with a remote device holding multiple personality files.
(A)	Brashears teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a system that downloads a data collection protocol (i.e. a personality file) from a plurality of data collection protocols stored at a remote server (i.e. a remote device holding multiple personality files), e.g. see paragraphs [0038] and [0062].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter and McDonald to incorporate obtaining the personality file from the remote server as taught by Brashears in order to enable an entity to easily maintain and/or update the data stored on the server, e.g. see Brashears paragraph [0039], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 23, the combination of Carter and McDonald teaches the limitations of Claim 22, but does not teach the following:
(A)	The clinical data interface device of claim 22 wherein second component is received by the clinical data interface device from a remote device.
(A)	Brashears teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a system to include a data collection protocol (i.e. a personality file) that is medical monitor specific because each medical monitor may produce patient data relating to differing physiological conditions and outputs in varying forms (i.e. the second component linking data from a particular patient monitoring device with the type of data), e.g. see paragraph [0042].  Furthermore, the system downloads the data collection protocol from a remote server (i.e. a remote device), e.g. see paragraphs [0038] and [0062].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter and McDonald to incorporate obtaining the personality file from the remote server as taught by Brashears in order to enable an entity to easily maintain and/or update the data stored on the server, e.g. see Brashears paragraph [0039], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter and McDonald in view of Ansari (Pub. No. US 2015/0347683).
Regarding Claim 6, the combination of Carter and McDonald teaches the limitations of Claim 2
(A)	The clinical data interface device of claim 2 wherein the identified personality file further provides translations of error codes from a particular patient monitoring device into text messages common to different error codes from different patient monitoring devices.
(A)	Ansari teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to translate an error code into common language such that the error code is explained, e.g. see paragraph [0172].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter and McDonald to incorporate the error code translation as taught by Ansari in order to provide the user with an explanation for the error, e.g. see Ansari paragraph [0172], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter and McDonald in view of Wise (Pub. No. US 2008/0263048).
Regarding Claim 8, the combination of Carter and McDonald teaches the limitations of Claim 1, and but does not teach the following:
(A)	The clinical data interface device of claim 1 wherein the EMR search screen displays a patient name, a patient identification number, and patient identifying data from the EMR.
(A)	Wise teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to enable a user to search for a patient record, e.g. see 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter and McDonald to incorporate the data displayed on the search screen as taught by Wise in order to provide a user with fast, secure access to patient data, e.g. see Wise paragraph [0044], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter and McDonald in view of Zhang (Pub. No. US 2007/0038402) (hereinafter referred to as “Zhang ‘402”).
Regarding Claim 9, the combination of Carter and McDonald teaches the limitations of Claim 1, and but does not teach the following:
(A)	The clinical data interface device of claim 1 further including a near field communication system and wherein the data identifying a particular patient monitoring device identifies the particular patient monitoring device using the near field communication system, wherein the near field communication system is selected from the group consisting of an optical tag reader and a radiofrequency identification tag reader.

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter and McDonald to incorporate the RFID tag and reader as taught by Zhang ‘402 in order to provide a cost-effective method of monitoring patients and obtaining patient data, e.g. see Zhang ‘402 paragraphs [0052]-[0053], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter and McDonald in view of Keefe (Pub. No. US 2011/0161112).

Regarding Claim 10, the combination of Carter and McDonald teaches the limitations of Claim 1, and but does not teach the following:
(A)	The clinical data interface device of claim 1 wherein the at least one non-transitory program further receives identification of a healthcare provider for logging into the EMR search screen and wherein the data received from the EMR by the patient monitoring device through the EMR search screen is limited to data related to patients under the care of the identified healthcare provider.

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter and McDonald to incorporate the login and patient data restriction as taught by Keefe in order to provide increased security and inhibit the ability of unauthorized persons to access the patient data, e.g. see Keefe paragraph [0090], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 11, the combination of Carter, McDonald, and Keefe teaches the limitations of Claim 10, and Carter and Keefe further teach the following:
The clinical data interface device of claim 10 wherein the data transmitted to the electronic medical record database is linked to the identification of the healthcare provider (The system transmits patient information to the data collection component (i.e. the electronic medical record database), e.g. see Carter paragraphs [0032]-[0033], Fig. 1.  Furthermore, the patient data is “linked to” a particular healthcare provider in that only a healthcare provider authorized via their login information is enabled to view and/or access the patient data, e.g. see Keefe paragraphs [0089] and [0104].  It would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter and .
Examiner further notes that the operation transmitting the data to the electronic medical record database is not currently required by the limitations of Claims 1 and 10-11, because Claim 1 presently only recites “at least one of selecting and formatting the retrieved physiological parameters for transmission to the electronic medical records database…and display of the physiological parameters on the graphic interface.”  Hence, for the purposes of examination, the system need only be capable of transmitting data to the database.  However, as shown above, even if this limitation were afforded full patentable weight, it is nonetheless rejected under 35 U.S.C. 103 in view of Carter, McDonald, and Keefe. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter and McDonald in view of Zhang (Pub. No. US 2014/0278536) (hereinafter referred to as “Zhang ‘536”).
Regarding Claim 13, the combination of Carter and McDonald teaches the limitations of Claim 1, and Carter further teaches the following:
The clinical data interface device of claim 1 wherein the at least one non-transitory program further selects a subset of the physiological parameters less than all of the physiological parameters received from the particular patient monitoring device for transmission to the electronic medical record (The system includes a de-conflicting component that determines whether duplicate inputs are included in the patient data, and, in response to detecting duplicates, retains and .
But the combination of Carter and McDonald does not teach the following:
(A)	wherein the selection of the subset of the physiological parameters is received input from the user.
(A)	Zhang ‘536 teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to enable a physician (i.e. a user) to specify (i.e. an input) a subset of patient data, for example symptoms, to be stored in a symptom log, wherein the symptom log is stored as part of a management database, e.g. see paragraphs [0052]-[0054].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter and McDonald to incorporate storing the physician-specified subset of data as taught by Zhang ‘536 in order to make the system more customizable according to a healthcare provider’s instructions and inputs, e.g. see Zhang ‘536 paragraph [0005], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter and McDonald in view of Barret (Pub. No. US 2003/0144874).
Regarding Claim 14, the combination of Carter and McDonald teaches the limitations of Claim 1
(A)	The clinical data interface device of claim 1 wherein the at least one non-transitory program permits modification of the physiological data received from the patient monitoring device while marking that data as modified.
(A)	Barret teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a patient data structure capable of being modified, e.g. see paragraphs [0008] and [0037].  The system further includes a patient log comprising log sub-records indicating any additions, deletions, or modifications to any field or sub-record of a patient, including a date of change to the patient information, e.g. see paragraph [0031], to ensure the integrity of the patient information.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter and McDonald to incorporate noting the modifications to patient records as taught by Barret in order to ensure the integrity of the patient information, e.g. see Barret paragraph [0031], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter and McDonald in view of Dicks (Pub. No. US 2008/0183502).
Regarding Claim 15, the combination of Carter and McDonald teaches the limitations of Claim 1, and but does not teach the following:
(A)	The clinical data interface device of claim 1 wherein the at least one non-transitory program tags the data sent to the EMR as being from an identified clinical data interface device.

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter and McDonald to incorporate tagging the patient data with a device identifier as taught by Dicks in order to ensure the data was received properly and completely, e.g. see Dicks paragraph [0042], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter and McDonald in view of Qin (Pub. No. US 2005/0278001).
Regarding Claim 16, the combination of Carter and McDonald teaches the limitations of Claim 1, and but does not teach the following:
(A)	The clinical data interface device of claim 1 wherein the at least one non-transitory program further operates to generate reports indicating usage of the clinical data interface device for sending data to the EMR.
(A)	Qin teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to generate reports including usage data for a medical device, wherein the generated reports may be included in a patient file, e.g. see paragraphs [0015], [0131], and 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter and McDonald to incorporate generating usage reports as taught by Qin in order to enable the subsequent usage of the data for a variety of purposes, such as for medical treatment, e.g. see Qin paragraph [0136], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter and McDonald in view of Wondka (Pub. No. US 2013/0157571).
Regarding Claim 17, the combination of Carter and McDonald teaches the limitations of Claim 1, and but does not teach the following:
(A)	The clinical data interface device of claim 1 wherein the at least one non-transitory program further operates to download personality files through the wireless transceiver.
(A)	Wondka teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a protocol for the user to download a set of medical device alarm codes for the device (i.e. a personality file) through a wireless communication network (i.e. the wireless transceiver), e.g. see paragraph [0082], to provide a reliable and convenient means to capture and handle data.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Carter and McDonald to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOHN P GO/Primary Examiner, Art Unit 3686